Mortgage






On twenty-seven December two thousand and seven there appeared before me, mr.
Wilfred Albert Groen, civil-law notary practising in Amsterdam:
 
1.
Mr David Havenaar, born in The Hague on seven March nineteen hundred and sixty
three, residing at Willem Buytewechstraat 118-c-2, 3024 VD Rotterdam, holder of
a Dutch passport numbered: NK4376171;

 
acting in this matter in his capacity of sole director, authorized to represent
independently, of:

 
Royal Invest Development and Services B.V., a private limited company, having
its registered office in Amsterdam and its principal place of business at
Ditlaar 7, 1066 AC Amsterdam, listed in the Commercial Register under file
number: 34180470,

 
acting in this matter in his capacity of sole director, authorized to represent
independently, of:

 
Alfang B.V., a private limited company under Dutch law, having its registered
office in Amsterdam and its principal place of business at Ditlaar 7, 1066 EE
Amsterdam, listed in the Commercial Register under number 13042275,

 
hereinafter: the "Mortgagor" and choosing its address for service in accordance
with article 12.3 of this deed; and

2.
Mr Norbert Richard Nicolaas de la Rive Box, born in Haarlemmermeer on
twenty-eight August nineteen hundred and sixty-four, residing at Engweg 44 C,
6741 CZ Lunteren, of Dutch nationality and holder of a passport numbered
NV9BJOFL5,

 
acting in this matter as representative authorized in writing of:

 
Bank of Scotland plc, a company under Scottish law, incorporated in accordance
with the Companies Act nineteen hundred and eighty-five (1985), having its
registered office in The Mound, EH1 1YZ Edinburgh, United Kingdom, also having
an office at Delflandlaan 1, 1062 EA Amsterdam, (in its capacity of Security
Agent, acting for and on behalf of the Finance Parties in connection with the
Facility Agreement and/or as sole creditor of each Parallel Debt, therefore in
both capacities),

 
hereinafter: the "Mortgagee" and choosing its address for service in accordance
with article 12.3 of this deed. This power of attorney has been proved
satisfactorily to me, civil-law notary, by the attached document.

A.
The Mortgagee and, inter alia, the Mortgagor have, among other things, entered
into a facility agreement (the "Facility Agreement") on twenty-seven December
two thousand and seven, by virtue of which the mortgagors granted the mortgagee
a term loan facility to the maximum amount of one hundred million Euro (EUR
100,000,000).

B.
Pursuant to article 28.2 (Parallel Debt) of the Facility Agreement, each Obligor
will be obliged towards the Mortgagee, acting on its own behalf and not as
representative or agent of a Finance Party, to pay each Parallel Debt, and
consequently the Mortgagee is the only mortgagee in this deed.

C.
The Mortgagor has agreed to establish a right of mortgage ranked first on the
Properties subject to Registration and a non-possessory pledge ranked first on
the Related Movable Property for the benefit of the Mortgagee as security for
the Insured Obligations.

 
1

--------------------------------------------------------------------------------

 
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

1.1.1
The capitalized words used, but not defined in this Deed (including the
preamble), have the same meanings as in the Facility Agreement.

1.1.2
In this Deed (including the preamble) the following terms have the following
meanings:

 
“Deed” is taken to mean this mortgage deed. “Related Movable Property” is taken
to mean all present and future movable properties:

 
a.
which according to common opinion are designated to serve the mortgaged property
permanently in, on, for or in connection with the Properties subject to
Registration and are recognizable as such by their form and function;

 
b.
consisting of machines, tools or equipment used for the business operations in
the Properties subject to Registration, specifically installed for the use of
such machines, tools or equipment; and

 
c.
consisting of alterations or additions made to and then removed from the
Properties subject to Registration after the establishment of the Right of
Mortgage and the Right of Pledge;

 
to which the Mortgagor is presently entitled or of which the Mortgagor may
obtain entitlement in future.

 
"Event of Enforcement" refers to a failure of an Obligor to properly fulfil (all
or part of) the Insured Obligations, provided that such a failure constitutes an
Event of Default.

 
"Lease Agreement" has the meaning ascribed to the Lease Agreement in the
Facility Agreement.

 
“Properties subject to Registration” refers to the following properties subject
to registration:

 
a.
the office building including car park, grounds, the parcel of land on which is
was erected, and further appurtenances, known locally as Parallelweg 29, 1948 NK
Beverwijk, recorded in the land register as Municipality ofBeverwijk Section A
numbers:

 
-
9017, nineteen ares and twenty-six centiares in size;

 
-
9018, twenty-six ares and seventy-two centiares in size;

 
-
9252, two ares and ten centiares in size;

 
The Mortgagor declares that he has acquired these properties subject to
registration by entry in the public registers of the Cadastre and Public
Registers Agency in Alkmaar on thirty August two thousand and four, in the Land
and Mortgage Register 4 section 11345 number 161, of a copy of a deed of
transfer on the basis of purchase, executed on twenty-seven August two thousand
and four before said notary, mr. W.A. Groen, which deed included the discharge
for the payment of the purchase price, the statement of the parties to that deed
that a resolutive condition can no longer be relied on and the statement of the
Mortgagor that article 204c Book 2 of the Dutch Civil Code did not apply to the
transfer;

 
b.
the office complex including car park, the parcel of land on which it was
erected and adjacent land, and all further appurtenances, locally known as
Kruisweg 855, 857 and 859, 2132 NG Hoofddorp, recorded in the land register as
Municipality ofHaarlemmermeer section K number 6432, forty-four ares and seventy
centiares in size.

 
The Mortgagor declares that he has acquired the property subject to registration
by entry in the public registers of the Cadastre and Public Registers Agency in
Amsterdam on twenty-seven August two thousand and four, in the Land and Mortgage
Register 4 section 19018 number 67, of a copy of a deed of transfer on the basis
of purchase, executed on twenty-seven August two thousand and four before said
notary, mr. W.A. Groen, which deed included the discharge for the payment of the
purchase price, the statement of the parties to that deed that a resolutive
condition can no longer be relied on and the statement of the Mortgagor that
article 204c Book 2 of the Dutch Civil Code did not apply to the transfer;

 
c.
the continuous ground lease of a parcel of land owned by the municipality of
Alkmaar, situated at the Schinkelwaard in the plan area “Huiswaard 2” in
Alkmaar, recorded in the land register as Municipality ofAlkmaar section L
number 988, sixteen ares and twenty-six centiares in size, with the rights of
the leaseholder to the buildings thereon, consisting of the two-storey office
building constructed thereon, locally known as Schinkelwaard 20, 1824 DS
Alkmaar.

 
2

--------------------------------------------------------------------------------

 
 
The Mortgagor declares that the property subject to registration was acquired by
him by entry in the public registers of the Cadastre and Public Registers Agency
in Alkmaar on ten May nineteen hundred and ninety in the Land and Mortgage
Register 4 section 6052 number 21 of a copy of a deed of transfer on the basis
of purchase, executed on nine May nineteen hundred and ninety before mr. P.A.L.
van der Horst, at the time civil-law notary in Eindhoven, which deed included
the discharge for the payment of the purchase price and the waiver of the right
to claim dissolution and the statement of the Mortgagor that article 204c Book 2
of the Dutch Civil Code did not apply to the transfer;

 
d.
the office buildings including parking spaces, locally known as Willemstraat 47,
67and 69, 7551 DL Hengelo (Overijssel) with a nearby parcel of land near the
Brugstraat in Hengelo (Overijssel), recorded in the land register as
Municipalityof Hengelo section O number 4372, twelve ares and forty-seven
centiares in size, and Municipality ofHengelo section O number 4999, two ares
and six centiares in size.

 
The Mortgagor declares that the property subject to registration was acquired by
him by entry in the public registers of the Cadastre and Public Registers Agency
in Zwolle on ten May nineteen hundred and ninety in the Land and Mortgage
Register 4 section 6618 number 60 of a copy of a deed of transfer on the basis
of purchase, executed on nine May nineteen hundred and ninety before mr. P.A.L.
van der Horst, at the time civil-law notary in Eindhoven, which deed included
the discharge for the payment of the purchase price and the waiver of the right
to claim dissolution and the statement of the Mortgagor that article 204c Book 2
of the Dutch Civil Code did not apply to the transfer;

 
e.
the continuous ground lease of a parcel of land owned by the municipality of
Amsterdam, situated at the Zuidermolenweg in Amsterdam, recorded in the land
register as Municipality ofSloten section G number 1449, nine ares in size, with
the rights of the leaseholder to the buildings constructed thereon, consisting
of an office building with business space, warehouse including the parcel of
land on which it was erected, locally known as Zuidermolenweg 7, 1069 CE
Amsterdam.

 
The Mortgagor declares that he has acquired the property subject to registration
by entry in the public registers of the Cadastre and Public Registers Agency on
twenty-two December two thousand and six, in the Land and Mortgage Register 4
section 51326 number 38, of a copy of a deed of transfer on the basis of
purchase, executed on twenty-one December two thousand and six before mr.
B.A.E.A. Berger, civil-law notary in Amsterdam, which deed included the
discharge for the payment of the purchase price, the statement of the parties to
that deed that a resolutive condition can no longer be relied on and the
statement of the Mortgagor that article 204c Book 2 of the Dutch Civil Code did
not apply to the transfer;

 
"Collateral" means:

 
a.
the Properties subject to Registration; and

 
b.
the Related Movable Property.

 
"Party" means a party to this Deed.

 
"Right of Mortgage" means each right of mortgage established under this Deed in
accordance with article 2.2 (Mortgage on properties subject to registration).

 
"Right of pledge" means each right of pledge established under this Deed in
accordance with article 2 (Obligation to establish a Mortgage and Pledge).

 
"Insured Obligations" means all present, future, actual and deferred obligations
of the Mortgagor and each Obligor to pay the Mortgagee an amount, as principal
debtor or as surety for the principal, interest or costs, resulting from or in
connection with:

 
a.
this Deed;

 
b.
the Facility Agreement;

 
c.
other Finance Documents; and/or

 
d.
each Parallel Debt.

 
3

--------------------------------------------------------------------------------

 
1.2
Interpretation

1.2.1
Unless stipulated otherwise, any reference in this Deed (including the preamble)
to the following terms should be interpreted as follows:

 
a.
a reference to an "Article" should be interpreted as a reference to an article
in this Deed, subject to indications to the contrary;

 
a reference to this "Deed", the "Facility Agreement", the "Finance Documents" or
any other agreement or document includes each amendment, addition,
reformulation, renewal or any other change (without prejudice to any relevant
prohibition in that connection), of whatever importance or nature, pertaining to
this Deed, the Facility Agreement, a Finance Document or any other agreement or
document, and includes without limitation (i) each increase or decrease of any
quantity available on the basis of the Facility Agreement or the other Finance
Documents (as amended, reformulated, renewed or changed in any other way) or
each change or addition to the way in which this quantity, increase or decrease
should be used, (ii) each facility that serves as a replacement of or an
addition to a facility that was initially made available, (iii) each resulting
adjustment of the debt burden, whether or not related to the foregoing, and (iv)
each combination of the foregoing, and the "Insured Obligations" also include
such amendments, additions, renewals and reformulations or any other change
(whether or not anticipated);

 
c.
a reference to a "person" should be interpreted as a reference to an individual,
firm, company, business, government, state or representative of a state or any
other association, fund, corporation or other entity (whether or not as an
independent legal person) of two or more of the above;

 
d.
a reference to the "Mortgagee", any "Mortgagor" or any other "person" should be
interpreted as also including their respective legal successors, legitimate
assignees and successors in title; and

 
e.
a reference to an act should be interpreted as a reference to that act as it has
been or can be changed and readopted.

1.2.2
The titles and headings of the articles have been added for convenience only.

1.2.3
Words and expressions stated in the singular in this Deed (including the
preamble) also include the plural, where the context permits or requires this,
and vice versa, and words and expressions of the male gender also include the
female and neutral gender, where the context permits or requires this, and vice
versa.

1.2.4
Any Event of Enforcement is to be interpreted as a failure (as meant in article
3:268 (1) in conjunction with article 6:81 et seq. of the Dutch Civil Code) in
the proper performance of (part of) the Insured Obligations without any warning,
demand or notice of default being sent or required.

1.2.5
The Insured Obligations do not include any obligations that would constitute a
violation of article 2:207 (c) of the Dutch Civil Code if they would be included
in the Insured Obligations, and all the provisions of this Deed will therefore
be interpreted as such.

2.
OBLIGATION TO ESTABLISH A MORTGAGE AND PLEDGE

2.1
Obligation

2.1.1
In connection with the receipt of the Facility each Obligor acknowledged to owe
the Mortgagee an amount of one hundred million Euro (EUR 100,000,000). The
Facility will be paid back in accordance with the terms and conditions of the
Facility Agreement. Interest will be paid in accordance with the terms and
conditions of the Facility Agreement.

2.1.2
The Mortgagor agrees with the Mortgagee and undertakes toward the Mortgagee to
establish a right of mortgage ranked first concerning each of the Properties
subject to Registration as security for the Insured Obligations.

2.1.3
The Mortgagor agrees with the Mortgagee and undertakes toward the Mortgagee to
establish, whether or not in advance, depending on the circumstances, a
non-possessory pledge, ranked first, concerning each of the Related Movable
Properties as security for the Insured Obligations.

2.2
Mortgage on Properties subject to Registration

2.2.1
The Mortgagor grants the Mortgagee a right of mortgage, ranked first, concerning
each of the Properties subject to Registration as security for the Insured
Obligations to the maximum amount of one hundred million Euro (EUR 100,000,000),
to be increased by an amount equal to forty-five million Euro (EUR 45,000,000)
as security for the payment of interest and costs due for the Insured
Obligations and, therefore, to the total amount of one hundred and forty-five
million Euro (EUR 145,000,000).

2.2.2
The Mortgagor grants the Mortgagee:

 
a.
a non-possessory pledge, ranked first, concerning each of the Related Movable
Properties; and

 
b.
in so far as the Related Movable Properties consist of future Related Movable
Properties, a non-possessory pledge in advance, ranked first, concerning each of
his future Related Movable Properties,

 
as security for the performance of the Insured Obligations.

 
4

--------------------------------------------------------------------------------

 
2.3
Completion

2.3.1
The Mortgagee has the right:

 
a.
to offer a copy of this Deed and any other document resulting from this Deed for
registration at each office, register (including the land register) or
government agency (including the Dutch Tax and Customs Administration) in each
jurisdiction; and

 
b.
to serve a notification on any person, as the Mortgagee finds necessary to
protect his interests.

2.3.2
If an Event of Default occurs that constitutes serious failure, the Mortgagee
will be entitled, if leave is granted by the district court in interlocutory
proceedings, to bring the Properties subject to Registration under his control,
as provided in article 3:267 of the Dutch Civil Code; in that connection the
Mortgagee will also be authorized (as far as legally permissible):

 
a.
to lease, operate and otherwise use the Collateral during such periods, on such
conditions and for such prices as the Mortgagee finds necessary or desirable;

 
b.
to terminate a Lease agreement or another agreement that was entered into in
connection with the Collateral;

 
c.
to keep the Collateral in good condition and properly insured on the usual
market conditions; and

 
d.
to collect and save all rental payments concerning the Collateral and to make
payments to any person (including, without limitation, a person who is the
beneficiary of a security or a seizure) in connection with the Collateral,

the Mortgagor being obliged to compensate the Mortgagee for all costs, expenses
and (financial) damage in connection with the management of the Collateral.
2.3.3
If an Event of Enforcement occurs, the Mortgagee may take possession of the
Collateral and demand vacation of the Properties subject to Registration in that
connection, if the Mortgagee finds this necessary due to a forced sale of the
Properties subject to Registration or for the enforcement of the Right of
Mortgage and the Right of Pledge.

2.3.4
If an Event of Default occurs, the Mortgagee has the right to take control of
the Related Movable Properties subjected to the Right of Pledge, and as such the
Mortgagee (or his representative) is authorized to access each property where
such Related Movable Properties are located and to remove such Related Movable
Properties or to have them delivered by the Mortgagor to an address to be
specified by the Mortgagee, which the Mortgagor is obliged to do after the
Mortgagee’s request to that effect, all such in so far as the law does not
oppose to the above.

2.4
General

2.4.1
The Right of Mortgage includes all dependent rights.

2.4.2
The Right of Pledge includes all dependent rights.

2.4.3
To the extent that the Related Movable Properties are (or will be) subjected to
a right of pledge or other type of encumbrance that has priority over the right
of pledge, the right of pledge will nevertheless be vested with the highest
possible rank available at that time.

2.4.4
If the Collateral is damaged or destroyed, all claims for damages, both
resulting from insurances taken out for the Collateral and against third parties
who are liable for the damage or destruction, are subject to a right of pledge
pursuant to article 3:229 of the Dutch Civil Code.

2.4.5
The Right of Mortgage and the Right of Pledge are in no way affected by, nor are
they dependent of, any other security (contractual or legal) held now or later
by the Mortgagee or any other Finance Party. The rights of the Mortgagee under
this Deed exist in addition to the legal rights and do not replace them.
STATEMENTS AND GUARANTEES

3.1
General

3.1.1
The Mortgagor provides the statements and guarantees mentioned in this article 3
concerning himself towards the Mortgagee on the date of this Deed and on each
date on which the Mortgagor acquires one or more of the Related Movable
Properties.

3.1.2
The statements and guarantees included in this article 3 concerning the
Collateral only refer to the Collateral that is owned by the Mortgagor on the
date on which the statements and guarantees were submitted.

3.2
Authority to act

 
The Mortgagor has the authority and has taken all necessary actions to enter
into, execute and transfer this Deed and the transactions involved and to vest
any Right of Mortgage and Right of Pledge.

3.3
Rank

3.3.1
Each Right of Mortgage is a right of mortgage ranked first.

3.3.2
Each Right of Pledge is a right of pledge ranked first.

3.4
Properties subject to Registration

3.4.1
The Mortgagor is fully and exclusively authorized as regard his Properties
subject to Registration.

3.4.2
The Properties subject to Registration:

 
a.
are not encumbered with a limited right or otherwise, with the exception of the
Right of Mortgage and as described in the definition of “Properties subject to
Registration”, except for those rights as mentioned in the deeds containing the
acquisition of the Properties subject to Registration, which are deemed not to
affect the value of the Properties subject to Registration;

 
b.
are not subjected to a seizure;

 
c.
can be transferred or encumbered with limited rights;

 
d.
are not subjected to rights pertaining to a specific, qualitative obligation as
mentioned in article 6:252 of the Dutch Civil Code, except as described in the
definition of "Properties subject to Registration";

 
e.
are not subjected to an option or a similar right; and

 
f.
have been duly registered in the public registers of the Cadastre and Public
Registers Agency, and the Mortgagor did not agree to grant a right or to perform
acts as mentioned in this article 3.4.2 concerning the Properties subject to
Registration.

3.4.3
Article 2:204 (c) of the Dutch Civil Code does not apply to the Mortgagor as
regards the acquisition of the relevant Collateral, or the provisions of that
article have been fulfilled with regard to the acquisition of the relevant
Collateral.


 
5

--------------------------------------------------------------------------------

 

3.5
Related Movable Properties

3.5.1
The Mortgagor is fully and exclusively authorized with regard to his Related
Movable Properties.

3.5.2.
The Related Movable Properties:

 
a.
have not been pledged or otherwise encumbered, except for a right of pledge
pursuant to a Finance Document and each Right of Pledge;

 
b.
are not subjected to a seizure;

 
c.
have not been transferred or pledged, except for a right of pledge pursuant to a
Finance Document and each Right of Pledge, or otherwise encumbered in advance
for the benefit of a person;

 
d.
can be transferred or encumbered with limited rights; and

 
e.
are not subjected to an option or a similar right,

 
and the Mortgagor did not agree to grant a right or to perform acts as mentioned
in this article 3.5.2 concerning the Related Movable Properties.

3.6
Information

 
The Mortgagor has provided the Mortgagee with all information and documentation
concerning the Collateral of which the Mortgagor knows or should know that this
is in the interest of the Mortgagee.

 
OBLIGATIONS

4.1
General

 
The obligations of this article 4 continue to be in force from the date of this
Deed up to and including the date of termination of each Right of Mortgage and
each Right of Pledge towards the Mortgagor, in accordance with article 7
(Termination).

4.2
Collateral

 
Unless expressly permitted pursuant to the Facility Agreement, the Mortgagor
will not:

 
a.
transfer, pledge or otherwise encumber rights concerning the Collateral;

 
b.
remit or waive the Collateral;

 
c.
waive independent rights or ancillary rights attached to the Collateral;

 
d.
agree to a settlement in or out of court or reach a settlement concerning the
Collateral; or

 
e.
perform any act that affects or could affect the Collateral, the Right of
Mortgage or the Right of Pledge,

without the prior written approval of the Mortgagee.

4.3
Information

4.3.1
The Mortgagor must immediately notify the Mortgagee of any events that may be of
interest to the Mortgagee in connection with the Collateral or that affect or
could affect a Right of Mortgage or a Right of Pledge.

4.3.2
The Mortgagor will immediately inform each relevant person (including, without
limitation, the bailiff, the receiver, administrator or similar official in any
jurisdiction), in writing and at his own expense, of the existence of this Deed,
the Right of Mortgage and the Right of Pledge, and will forthwith send the
Mortgagee a copy of the relevant correspondence and underlying documentation.

4.3.3
At the Mortgagee’s first request, the Mortgagor must provide the Mortgagee with
all information and copies of all relevant documentation concerning the
Collateral.

4.3.4
The Mortgagor must at all times give the Mortgagee full and free access to the
Properties subject to Registration to inspect the Collateral.

4.4
Maintenance Guarantees

 
The Mortgagor must see to it that the Collateral is well-maintained and properly
insured on the usual market conditions, and must take all measures to see to it
that the Collateral will remain in a good state of repair and properly insured
on the usual market conditions, all such in accordance with Dutch law,
government regulations and the Facility Agreement.

4.4.1
The Mortgagor is not allowed to:

 
a.
change or extend the nature, purpose, design or shape of the Collateral or to
make substantial changes to or have substantial changes made to the
construction, fittings, appurtenances or other facilities of the Collateral; and
to

 
b.
make changes to the Collateral or to permit or approve changes to the Collateral
that in the opinion of the Mortgagee could cause a decrease of the value of the
Collateral,

 
without the prior written permission of the Mortgagee, except if the Subdistrict
Section of the Court grants a lessee of a Property subject to Registration
authorization to make a substantial change in the structure, fittings or other
appurtenances of a Property subject to Registration pursuant to article 3:265 of
the Dutch Civil Code.

 
An authorization as meant in article 3.265 of the Dutch Civil Code will
constitute an Event of Default.

4.4.2
All changes, additions or alterations, whether or not made with the approval of
the Mortgagee, form part of the Properties subject to Registration from the date
on which such changes, additions or alterations have been made to the Properties
subject to Registration.

4.4.3
Any changes, additions and alterations of and to the Properties subject to
Registration will not be removed, unless the prior written permission of the
Mortgagee has been obtained. If the Mortgagee requests this, the Mortgagor must
undo all changes, additions and alterations of and to the Property subject to
Registration within a reasonable period of time, with the proviso that:

 
a.
the Mortgagee will be entitled at all times to have all changes, additions and
alterations of or to the relevant Properties subject to Registration performed
or undone; and

 
b.
if the Mortgagee demands this, the Mortgagor will provide additional security to
cover any decrease of value during the period that the Property is still under
repair.

 
6

--------------------------------------------------------------------------------

 
4.5
Rental guarantees

4.5.1
The Mortgagor is not allowed to let (part of) the Properties subject to
Registration:

 
a.
on conditions requiring the advance payment of more than one (1) month rent or
the equivalent amount;

 
b.
below the going market rate at the time of fixing the rent of the relevant
Property subject to Registration,

 
without the prior written permission of the Mortgagee, all this in accordance
with the relevant provisions of the Facility Agreement.

4.5.2
The Mortgagor is not allowed to accept advance payment of rent or other payments
for the use of (part of) the Properties subject to Registration or to grant any
postponement of payment, to assign, transfer, award, pledge or otherwise
encumber such rental payments or other payments, except to the Mortgagee,
without the prior written permission of the Mortgagee.

4.5.3
Notwithstanding any other obligations of the Mortgagor resulting from a Finance
Document, the Mortgagor must immediately inform the Mortgagee in writing about:

 
a.
any proceedings instituted by a lessee of the Properties subject to Registration
to have his rental payment obligations assessed by a committee, a judge or other
body, and of any decision (provisional or final) that is taken in connection
with those proceedings;

 
b.
any act of the lessee of the Properties subject to Registration or a third party
in connection with the termination of modification of a lease agreement
(including the level of the rent pursuant to such a lease agreement); and

 
c.
an eviction order against a lessee of the Properties subject to Registration or
another person.

 
the above in accordance with the relevant provisions of the Facility Agreement.

4.5.4
The Mortgagor must let the Properties subject to Registration with due
observance of and in accordance with Dutch law and the relevant Lease Agreement.

5
ENFORCEMENT

5.1
Enforcement

5.1.1
If an Event of Enforcement occurs, the Mortgagee will be entitled to enforce a
Right of Mortgage or a Right of Pledge in accordance with Dutch law and other
applicable laws and to take all (legal) steps and measures he deems necessary or
desirable, and the Mortgagor must render the Mortgagee every assistance the
Mortgagee finds necessary or desirable for enforcing a Right of Mortgage and a
Right of Pledge.

5.1.2
If an Event of Enforcement occurs, the Mortgagee will be entitled to enter into
agreements in or out of court and to cast a vote in connection with such
agreements, or to reach a settlement with a third party concerning the
Collateral.

5.2
Concessions

5.2.1
The Mortgagee has the right to enforce the Right of Pledge in accordance with
articles 3:268 et. seq. of the Dutch Civil Code.

5.2.2
As far as legally permissible, and in connection with article 5.2.3 and article
5.2.5, the Mortgagor is not entitled to submit a request to the Court as meant
in article 3:268 (2) of the Dutch Civil Code to order the private sale of the
Collateral.

5.2.3
If the Mortgagee did not opt to enforce the Right of Pledge in accordance with
article 3:268 (2) et seq. of the Dutch Civil Code, the Mortgagee will waive his
rights under article 3:251 (1) of the Dutch Civil Code to request the district
court in interlocutory proceedings to order that the Collateral be sold in
another way than meant in article 3:250 of the Dutch Civil Code.

5.2.4
If the Mortgagee did not opt to enforce the Right of Pledge in accordance with
article 3:268 (2) et seq. of the Dutch Civil Code, the Mortgagee will not be
obliged to inform the Mortgagor, creditors, holders of limited rights or persons
having seized the Collateral of the sale of the Collateral, as prescribed by
article 3:249 and article 3:252 of the Dutch Civil Code.

5.2.5
As far as legally possible, the Mortgagor will waive his rights to demand that
the Mortgagee:

 
a.
will first enforce the security rights concerning any other person pursuant to
article 3:234 of the Dutch Civil Code; or

 
b.
will first hold any other person liable and demand payment from such a person or
enforce any guarantee, before exercising the Right of Mortgage or the Right of
Pledge.

 
As far as legally permissible, the Mortgagor will waive his rights under article
3:233 (2) and article 6:139 of the Dutch Civil Code.

5.2.6
The Mortgagor will waive his rights to set off his claims on the Mortgagee (as
far as these exist) under or in connection with this Deed against the Insured
Obligations.

5.3
Use of Payments

 
Subject to the mandatory provisions of Dutch law in the field of enforcement,
all amounts received or realized by the Mortgagee in connection with the
enforcement of the Right of Mortgage or the Right of Pledge must be used by the
Mortgagee in accordance with the relevant provisions of the Facility Agreement.

 
7

--------------------------------------------------------------------------------

 
6
FURTHER GUARANTEES AND POWER OF ATTORNEY

 
6.1.1 If no valid right of mortgage or right of pledge (whatever the case may
be) is vested pursuant to this Deed in connection with the Collateral, the
Mortgagor irrevocably and unconditionally guarantees that he will mortgage such
a Property subject to Registration to the Mortgagee and to pledge such Related
Movable Properties to the Mortgagee, as soon as it becomes available for
mortgaging or pledging (whatever the case may be) by means of additional
agreements, additional deeds or other documents on the same (or similar)
conditions as the conditions of this Deed.

6.1.2
The Mortgagor also guarantees that he will sign each document, give such
guarantees, perform all acts and do such things that may be required or
desirable:

 
a.
to complete or protect the security that is (or is intended to be) created by
this Deed;

 
b.
to retain or protect all rights of the Mortgagee pursuant to this Deed;

 
c.
to retain or protect the interests of the Mortgagee concerning the Collateral;

 
d.
to guarantee that the Right of Mortgage and the Right of Pledge and the
guarantees and obligations of the Mortgagor under this Deed will accrue to each
legal successor, assignee or transferee of the Mortgagee;

 
e.
to facilitate the acquisition, appropriation or realization of (part of) the
Collateral in the way intended in this Deed; or

 
f.
to exercise any power of attorney, decision-making authority or authority to
judge granted to the Mortgagee under this Deed.

6.1.3
The Mortgagee will be entitled to enter into such agreements with any (third)
party, if he finds this is necessary or desirable to protect his interests. Such
agreements may also concern access to the Collateral and the submission of
documents concerning the Collateral. The Mortgagee may also instruct a person to
act as manager of the Collateral for the Mortgagee.

6.2
Power of Attorney

6.2.1
The Mortgagor irrevocably and unconditionally appoints the Mortgagee as his
authorized representative, for as long as the Insured Obligations exist, in
order to:

 
a.
perform, execute and sign all (legal) acts in his name, and (if required) to
register all documents in his name that the Mortgagee can execute, sign or
register himself in connection with the Collateral; and to

 
b.
execute, sign, make complete, perform, do and (if required) register all other
documents, acts or things as mentioned in article 6.

6.2.2
It was expressly agreed that the appointment in article 6.2.1 will only be
effected by the Mortgagee in the case of an Event of Default that continues, or
if the Mortgagor did not act in accordance with the instructions of the
Mortgagee, and with full right of substitution, and will also apply to each
situation in which the Mortgagee acts as the opposing party of the Mortgagor
(Selbsteintritt) within the meaning of article 3:68 of the Dutch Civil Code or
as the representative of an opposing party of the Mortgagor.

7
TERMINATION

7.1
Continuation

7.1.1
The Right of Mortgage and the Right of Pledge will remain fully applicable until
all the Insured Obligations have been irrevocably and unconditionally paid back
in full (to the Mortgagee’s satisfaction) and no new Insured Obligations will
occur (to the Mortgagee’s satisfaction), unless this right has been terminated
by the Mortgagee pursuant to article 7.2 (Termination by the Mortgagee).

7.1.2
In the event of termination of the Right of Mortgage or the Right of Pledge, the
Mortgagee will give the Mortgagor at the request and expense of the Mortgagor a
written notice of release.

7.2
Termination by the Mortgagee

 
The Mortgagee has the right:

 
a.
to terminate by relinquishing; or

 
b.
to waive

 
a Right of Mortgage to all or part of the Properties subject to Registration and
the Right of Pledge concerning all or part of the Related Movable Properties and
all or part of the Insured Obligations. The Mortgagor will agree in advance to
any waiver of rights by the mortgagee, as meant in this article 7.2.

 
8

--------------------------------------------------------------------------------

 
8
ASSIGNMENT

8.1
No assignment-Mortgagors

 
The Mortgagor is not allowed to assign or transfer his rights and obligations
under this Deed without the prior written permission of the Mortgagee.

8.2
Assignment-Mortgagee

 
The Mortgagee is entitled to transfer, assign or pledge any of his rights under
this Deed and in accordance with the Facility Agreement, and, as far as legally
required, gives the Mortgagor his assistance or permission, irrevocably and in
advance, for such a transfer, assignment or pledge. The Mortgagor and the
Mortgagee agree that if the Mortgagee transfers, assigns or pledges (part of)
his rights concerning the Insured Obligations, each Right of Mortgage and Right
of Pledge will follow the transferred, assigned or pledged rights concerning the
Insured Obligations pro rata parte (as an ancillary right of the assignee,
transferee or mortgagee).

9
NOTIFICATIONS

9.1
Written communication

 
All forms of communication required pursuant to this Deed will be done in
writing, and sent by fax or letter, unless otherwise provided.

9.2
Addresses

 
The address and fax number (as well as the department or officer, as far as
applicable, to which/whom the notification should be addressed) of each Party
for each communication or document that must be made or delivered pursuant to or
in accordance with this Deed, is determined on the basis of the name mentioned
at the beginning of this Deed, or any other substitute address, fax number or
department or officer of which the Party will notify the Mortgagee (or of which
the Pledgee may inform the other Parties, if a modification is made by the
Mortgagee) within no more than five working days.

9.3
Delivery

9.3.1
Each notification or document made or delivered by a person to another person,
or in accordance with this Deed, will only have effect if:

 
a.
it has been received by fax and is legible; or

 
b.
if sent by letter and delivered at the right address, or within five working
days after it was delivered at the post office in an adequately stamped envelope
addressed to that address, and, if a specific department or officer was
specified as included in the address in article 9.2 (Addresses), for the
attention of that department or officer.

9.3.2
Each notification or document made or delivered at the Mortgagee will only have
effect, if this notification or this document has been received by the
Mortgagee, and only if it was explicitly addressed to the department or officer
that corresponds with the signature of the Mortgagee below (or any other
substitute department or officer as specified by the Mortgagee).

9.4
Notification of address and fax number

 
After receipt of a notification containing a change of address, change of fax
number or change of address and fax number, pursuant to article 9.2 (Addresses),
the Mortgagee will immediately inform the other Parties.

 
9

--------------------------------------------------------------------------------

 
10
MISCELLANEOUS

10.1
Costs

 
All costs, charges, expenses and levies will be borne by the Obligors, in
accordance with the relevant provisions of the Facility Agreement.

10.2
Proof of indebtedness

 
For the existence and composition of the Insured Obligations a written statement
drawn up by the Mortgagee in accordance with his accounts, subject to evident
inaccuracies, will serve as compelling evidence, with the proviso that in the
case of disagreement the Mortgagee will be entitled to exercise his right of
enforcement under this Deed.

10.3
Liability

 
Subject to gross negligence or an intentional act, the Mortgagee will not be
liable towards the Mortgagor for failing to collect or recover or sell the
Collateral (in whole or in part) and/or any (financial) damage resulting from
the collection, recovery or sale of the Collateral or resulting from the
(failure to) exercise of a right under this Deed, or for any other loss of
whatever nature in connection with the Collateral or this Deed.

10.4
Severability

10.4.1
If a provision of this Deed is unlawful, invalid or unenforceable in any
jurisdiction, this does not affect:

 
a.
the validity or enforceability of the other provisions of this Deed in that
jurisdiction; or

 
b.
the validity or enforceability of those provisions or other provisions of this
Deed in other jurisdictions.

10.4.2
The Mortgagor and the Mortgagee agree that they will negotiate in good faith to
replace an unenforceable provision of this Deed by a provision that is
enforceable and the contents of which are similar to the unenforceable provision
as much as possible.

10.5
Waiver

 
To the maximum extent permitted by law, the Mortgagor waives his right to:

 
a.
dissolve this Deed in case the Mortgagee fails to perform one or more of his
obligations under article 6:262 of the Dutch Civil Code or on any other basis;

 
b.
suspend one of more of his obligations under article 6:52 of the Dutch Civil
Code or on any other basis; and to

 
c.
nullify this Deed pursuant article 6:228 of the Dutch Civil Code or on any other
basis.

10.6
No waiver

 
A delay or omission on the part of the Mortgagee in exercising an authority or
right pursuant to this Deed will not affect such authority or right and will not
be regarded as a waiver or a circumstance that gives rise to exercising such
authority, and no waiver of a previous instance will be regarded as a waiver of
any authority or right pursuant to this Deed in connection with any future
instance.

10.7
Amendment and authentication

 
The Deed can only be amended, changed or revoked by means of a notarial deed
under Dutch law, executed in the appropriate manner before a notary in the
Netherlands, signed by the duly authorized signatories of the Mortgagor and the
Mortgagee, followed by the entry in the relevant registers of a copy of such
deed.

11
ACCEPTANCE

 
The Mortgagee accepts the Right of Mortgage, the Right of Pledge and all
provisions, clauses, engagements, waivers, authorizations and powers of attorney
under this Deed.

 
10

--------------------------------------------------------------------------------

 
12
APPLICABLE LAW AND JURISDICTION

12.1
Applicable law

 
Dutch law applies to this Deed.

12.2
Jurisdiction

12.2.1
The District Court of Amsterdam, the Netherlands, has exclusive jurisdiction to
settle disputes arising from or in connection with this Deed (including any
dispute about the existence, the validity and the termination of this Deed) (a
“Dispute”).

12.2.2
The Parties agree that the District Court of Amsterdam, the Netherlands, is the
most appropriate and obvious court to settle a Dispute and, therefore, none of
the Parties will state otherwise.

12.2.3
The article 12.2 was exclusively drawn up for the Mortgagee. Therefore, the
Mortgagee cannot be prevented from instituting proceedings before another
competent court in connection with a Dispute. As far as legally permissible, the
Mortgagee may institute simultaneous proceedings in any other jurisdiction.

12.3
Address for service

 
For the purpose of a possible service or for any other legal requirement the
Mortgagor and the Mortgagee choose their respective addresses mentioned at the
beginning of this Deed as their addresses for service. In addition, the
Mortgagee and the Mortgagor have chosen the offices of the custodian of the
original copy of this Deed, presently the offices of Loyens & Loeff N.V., (1076
ED) Amsterdam, Fred. Roeskestraat 100, the Netherlands, as their address for
service.

12.4
Acceptance applicable law power of attorney

 
If one of the Parties is represented by an authorized representative in
connection with the execution of this Deed or any other agreement or document
pursuant to this Deed:

a.
the existence and the scope of the power of attorney; and

 
b.
the consequences of the acts or the scope of the acts pursuant to this power of
attorney,

 
will be governed by the law determined by the power of attorney, under which law
the authorized representative was appointed, provided that such law has been
accepted by the other Parties.

12.5
The Royal Notarial Association

12.5.1
The Mortgagor states that he is aware that mr. W.A. Groen, civil-law notary
practising in Amsterdam, the Netherlands, is associated with Loyens & Loeff N.V.
of Amsterdam, which firm is acting as the external legal advisor of the
Mortgagee.

12.5.2
With reference to the provisions of the Rules concerning the Professional Code
of Conduct as adopted by the membership council of the Royal Notarial
Association, the Mortgagee expressly states to agree that the Mortgagee will be
assisted by Loyens & Loeff N.V. in all cases pertaining to this Deed and all
potential disputes arising from it.

Final clauses
 
The parties appearing have sufficiently proved their identity to me, civil-law
notary.

This Deed was executed in Amsterdam on the date mentioned at the beginning of
this Deed.
The substance of this deed was communicated and explained to the persons
appearing.
The persons appearing stated that they did not require the deed to be read out
in full, that they read the contents of this deed in good time before its
execution and that they agree with the contents.
Immediately following its limited reading, this deed was signed at fifteen hours
and eleven minutes, first by the persons appearing and then by me, civil-law
notary.

 
11

--------------------------------------------------------------------------------

 
